Citation Nr: 0728246	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-19 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from October 1969 to May 1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which had denied entitlement to service connection for a skin 
condition.

In August 1999, the Board had issued a decision which found 
that the veteran's claim for service connection for a skin 
condition was not well grounded.  He did not appeal this 
decision, and it became final.  See 38 C.F.R. § 20.1100.  
Therefore, the claim submitted in May 2001 must be taken as a 
request to reopen the previous final decision.  The Board 
notes that the RO did not consider whether the veteran had 
submitted new and material evidence to reopen the previously 
denied claim.  However, in light of the decision below, there 
is no prejudice to the veteran in the Board's handling this 
as a claim to reopen despite the RO's failure to do so.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As a 
result, the issue is as characterized on the first page of 
the present decision.

The issue of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
skin condition in August 1999.

2.  The evidence submitted since the August 1999 Board 
decision is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for a skin condition has been submitted.  
38 U.S.C.A. §§ 5107(a), 5108, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2000 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).  In view of the favorable 
action in this case as to reopening, any deviation in the 
execution of the VCAA requirements by the RO constituted 
harmless error.  

II.  Applicable laws and regulations

If new and material is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001, must be adjudicated using the 
earlier version of this regulation.  Because the veteran 
filed his claim to reopen in May 2001, the earlier version of 
38 C.F.R. § 3.156(a) is for application in this matter.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra, distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.").  Barr v. 
Nicholson, No. 04-0534 (June 15, 2007).

III.  Factual background and analysis

The evidence that was of record at the time that the Board 
considered this case in August 1999 included the veteran's 
service medical records.  These noted that he had been 
treated for a generalized rash over most of his body in March 
1970.  This was diagnosed as urticaria and was possibly 
related to a detergent allergy.  There was no mention of any 
further treatment in service and at the time of the May 1971 
separation examination, his skin was noted to be normal.  
Private treatment records from 1975 to 1978 showed treatment 
for a rash on the hands and the wrists; tinea was diagnosed.  
In April 1991, a private physician found onychomycosis of the 
fingernails and toenails.  An October 1992 record showed 
typical urticaria on the trunk, abdomen, and upper thighs for 
a month.  Reserve records from February 1975 to June 1995 
showed no treatment for any skin complaints until May 1993, 
at which time he reported several allergic symptoms, to 
include redness and itching over the chest and abdomen.  In 
May 1995 and June 1999 psychological evaluations, he had 
reported a history of a skin rash since service.  VA 
treatment records from September 1997 showed treatment for a 
rash over the groin and the feet.  While these complaints had 
begun approximately three weeks before, he stated that he had 
had such a rash in service, to include on his feet.

The evidence added to the records since the August 1999 Board 
denial includes a July 2002 statement from his VA treating 
physician.  The physician stated that "I have treated [the 
veteran] for fungal infection in feet and toenails.  Based 
upon the veteran's history of this condition and the 
conditions surrounding his tour in Vietnam it is more likely 
than not [the veteran's] current fungal infection is related 
to his time in the military."

The veteran was then afforded a VA examination in March 2003.  
The examiner thoroughly reviewed the veteran's service 
medical records and his post-service treatment records.  At 
the time of the examination, he complained of an itchy, 
scaly, and often bleeding rash to the groin, buttocks, trunk, 
and feet. The physical examination noted no evidence of any 
fungal infection in the groin area.  He did have thick, 
dystrophic nails of both great toes and over the second 
toenail.  There was some exfoliated skin on the plantar 
surfaces of both feet, although there were no scaly plaques 
or ulcers.  The diagnosis was mild onychomycosis.  The 
examiner commented that there was no indication of any active 
significant skin disease on examination.  He did have 
dystrophic nails; however, there was no evidence that the 
acute urticaria in 1970 had any causal relationship to any 
fungal or skin manifestations currently present.  The 
examiner stated the following:

In general, the skin condition the veteran is 
presenting with is extremely common and not 
specifically related to Vietnam in any particular 
way.  It is certainly not related to a particular 
condition or hardship of combat while in Vietnam.  
However, fungal condition appear to be more common 
in areas of tropical regions, and particularly 
those in which high humidity occurs, such as the 
environment the veteran was in while in Vietnam.

The veteran then submitted an additional, undated, letter 
from his treating VA physician.  He was noted to have a 
chronic rash in the groin and body which was fungal in 
nature.  The physician stated that "[a]ccording to his 
military records, he most likely than not acquired it during 
his military service in 1960's and 1970's."

The evidence received after the August 1999 denial of the 
claim by the Board, including the two statements from the VA 
physician and the VA examination report, is clearly relevant 
and probative of the question of whether the veteran has a 
skin condition that can be related to his period of service.  
Taking this evidence as credible, for the sole purpose of the 
claim to reopen, it is found that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2000).  When there is such evidence, 
"[t]his does not mean that the claim will always be allowed, 
just that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App. 178, 180 (1991).


ORDER

New and material evidence having been submitted, the claim of 
service connection for a skin disorder is reopened and, to 
that extent only, the appeal is granted.


REMAND

After a review of the evidence of record, the Board finds 
that another VA examination is needed in this case.  The 
veteran's VA physician has submitted two statements, in which 
he related the veteran's fungal infections to his period of 
service.  However, it is unclear whether or not this 
physician reviewed the entire claims folder.  Moreover, no 
rationale was provided for the opinions.  

The veteran was also examined by VA in March 2003.  While the 
examiner concluded that his current fungal conditions are not 
causally related to the episode of urticaria in service, 
there was a suggestion that his fungal condition was common 
in those individuals who had been in humid, tropical areas, 
such as Vietnam.  However, no specific opinion was rendered 
as to whether the veteran's fungal condition was caused by 
his service in Vietnam.

Under these circumstances, it is found that another VA 
examination would be helpful in this case in order to clarify 
the inconsistent opinions of record.  The veteran is hereby 
advised of the importance of reporting for any scheduled 
examination, and of the consequences of failing to so report.  
See 38 C.F.R. § 3.655.


In view of the foregoing, the case is REMANDED for the 
following action:

1.  Afford the veteran a dermatological 
examination.  The claims folder, to 
include the service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  All 
indicated special studies deemed necessary 
must be conducted. 

a.  The examiner should provide a 
definitive diagnosis of all skin 
disorders currently present. 

b.  The examiner should then render an 
opinion as to whether it is at least as 
likely as not (that is, at least a 50-
50 degree of probability) that any 
diagnosed skin disorder is related to 
the veteran's period of service, to 
include the reported episode of 
urticaria, or whether such a 
relationship to service is unlikely 
(less than a 50 percent probability).

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  A complete rationale for all 
opinions expressed must be provided.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for service connection for a skin disorder 
must be readjudicated.  If the decision 
remains adverse to the appellant, he and 
his representative must be provided with 
an appropriate supplemental statement of 
the case, and an opportunity to respond.  
The case must then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


